Name: Commission Regulation (EEC) No 394/91 of 19 February 1991 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2 . 91 Official Journal of the European Communities No L 47/5 COMMISSION REGULATION (EEC) No 394/91 of 19 February 1991 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Whereas private storage aid granted pursuant to Commission Regulation (EEC) No 3792/90 of 21 December 1990 on special conditions for the granting of private storage aid for pigmeat (3), as amended by Regulation (EEC) No 128/91 (4), has had a favourable effect on the pigmeat market ; whereas an actual stabili ­ zation of prices is expected ; whereas the granting of private storage aid for pigmeat should therefore be suspended ; Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 22 February 1991 . Article 2 This Regulation shall enter into force on 20 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 365, 28 . 12. 1990, p. 5 . (4) OJ No L 14, 19 . 1 . 1991 , p. 29.